DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of t/e previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
 
Status of Application
The Examiner acknowledges receipt of the arguments filed on 10/25/2021
Claims 1-3, 5-9 and 11-22 are presented for examination on the merits. The following rejections are made.


Response to 1.132 Declaration
The declaration under 37 CFR 1.132 filed 10/25/2021 is insufficient to overcome the rejection of claims 1-3, 5-9 and 11-22 based upon 103 over Takeda et al. (US 6200680) in view of Joerger et al. (US 2006/0083710) as set forth in the last Office action.
According to Takeda’s invention, the S. Aureus was inoculated to an agarose gel containing the powder in a varied concentration and cultivated. In this test, particles diffuse within the agarose gel. Due to this diffusion, the distribution of the particles cannot be homogenous and can even generate high local zinc oxide concentrations. Thus, to the contrary of the present application, Takeda does not teach a high antimicrobial efficacy of a solid material in which a low concentration of particles are homogenously dispersed within the matrix and do not migrate out of the material. 
The Examiner is not persuaded. 
Regarding the issue of the particles being dispersed homogenously in Takeda’s agarose, this is not persuasive as the claims do not even require the metal oxide be dispersed homogenously in such a material. However, even if the claims did require the metal oxide be dispersed homogenously in the polymer matrix (carrier) or in agarose (the medium which is used to disperse the polymeric zinc oxide particles), Takeda teaches throughout their specification that the metal oxide is to be homogenously dispersed in the polymer material.  Example 14, for example, teaches producing a uniform zinc oxide solution and adding said zinc oxide solution dropwise to a continuously stirred solution of polymer to produce a dispersion of fine particles. It is noted that a “uniform zinc oxide solution” is synonymous with a “homogenous zinc oxide solution.” Additionally, Takeda teaches that homogenizer may be used in place of a stirrer (see column 68, lines 30-33). Thus, Takeda teaches that their zinc oxide particles may be homogenously distributed in the polymer matrix of the particles.
Regarding the issue that Takeda’s particles allow migration of zinc oxide from the particles, this is not considered persuasive. The principle by which Takeda’s particles interact with microbes is presumably the same as that of the claims. Surface exposed zinc oxide of the particles interact and kill microbes. There is no teaching from Takeda in the example cited or within Takeda’s specification that suggests zinc oxide migrates out from the zinc oxide polymer particles. Applicant has provided no facts to the contrary or pointed to any specific teaching that clearly shows that zinc oxide is released from the composite particles. And as previously pointed out, the polymer material identified by Takeda overlaps with the polymer material identified by Applicant (e.g. polycarbonate) and so the property of the zinc oxide not migrating from the polymer particle would be expected from Takeda despite not being recognized.  Although the record may establish evidence of secondary considerations which are indicia of non-obviousness, 

Response to Applicants’ Arguments
Applicants arguments filed 10/25/2021 regarding the rejection of claims 1-3, 5-9 and 11-22 made by the Examiner under 35 USC 103 over Takeda et al. (US 6200680) in view of Joerger et al. (US 2006/0083710) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 6/23/2021.
In regards to the 103 rejection, Applicant asserts the following:
The declaration demonstrates the novelty of the claimed invention.
In response to A, Applicant is directed to paragraphs 7-11 to the Examiner’s response to the declaration.

Maintained Rejections, of Record
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9 and 11-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 6200680) in view of Joerger et al. (US 2006/0083710).
Example 40 teaches adding 15 parts zinc oxide (see instant claims 5 and 6) particles obtained by the method of Example 32 (zinc oxide with a particle size of 2 microns and a BET specific surface area of greater than 15 m2/g – see column 96, line 25- column 97, line 39) and 485 parts polycarbonate (see instant claims 7 and 8) resin pellets which is molded into a plate (container for packaging and/or storing food) (see instant claims 9, 11-16 and 19). The mixture is melt-kneaded to obtain a molten mixture having uniformly dispersed therein 3% of zinc oxide particles (see column 102, lines 50-62) (see instant claims 17 and 18). However, Takeda more broadly teaches that the particles may be present in the composition in an amount ranging from 0.1-99% by weight (see column 11, lines 15-20) (see instant claims 2, 21 and 22). See MPEP 2144.05(I).
Takeda discloses that their zinc oxide preparations exhibit antibacterial activity (see column 77, line 3 and 45 and claim 12).
The zinc oxide particles are to have a size of from 0.005-10 microns, preferably from 0.005 to 0.1 microns (see column 15, lines 15-20) (see instant claim 3).
Takeda discloses that their zinc oxide resins products can be used to wrap food, be used as a plate (used in food industry) or used in cosmetic formulations (see claim 11) (see instant claims 9, 11-16 and 19).
Takeda recognizes at column 42, lines 60-65 states that spherical or nearly spherical particles are “easily dispersed and hardly broken by mechanical shear when compounded”. Takeda goes on to define “spherical” as a particle having a major axis/minor axis ratio being 1.0 or greater and smaller than 1.2 (see column 42, lines 65-67). Thus, Takeda provides spherical 
As it relates to the property of the antimicrobial agent not migrating out of the solid material, such a property is inherent to that of Takeda. Takeda discloses a composition that is the same as that of the claims, e.g. zinc oxide particles dispersed in a solid polycarbonate or a solid polymethyl methacrylate matrix. Therefore, Takeda’s composite must also not exhibit zinc oxide migration.  See MPEP 2112.01(II).
It is acknowledged that Takeda does not require their process of producing the zinc oxide particles include the “…nebulization…. of a liquid solution containing a precursor to one or more inorganic material(s), from which the particles are to be formed…” as required by instant claim 20. However, as far as the Examiner can tell, the particles produced by a nebulization processes are essentially identical to the particles of Takeda despite Takeda not disclosing the claimed nebulization process.  In regard to the particles properties, Takeda states that their particles “are finely dispersed without undergoing secondary agglomeration” (see column 15, lines 27-28), are to be “spherical” which “means that the composite particle assumes a round shape as a whole with its L/B ratio (major axis (L)/minor axis (B)) being 1.0 or greater and smaller than 1.2” (see column 27, lines 25-30 and Example 32: L/B ratio of 1.06) and have a specific area greater than or equal to 15 m2/g (e.g. 16.9 m2/g (see Example 32)). Each of these properties as described by Takeda are the same as the properties recited by the instant claims. 
In regards to the requirement that at least 90% of the microparticles are non-aggregated, Takeda teaches that their particles are well dispersed without aggregating (see column 44, lines 
Although Takeda teaches that their particle formulation may be molded into a plate (which the Examiner has broadly construed as a “container” for the storage and/or packaging of food), Takeda fails to teach the zinc oxide composition as forming all or part of bottles, flasks, jars, boxes, cans, barrels, tanks and various containers used for packaging and/or storage of food, dietetic, cosmetic, dermatological or pharmaceutical products. 
Joerger is directed to articles having antimicrobial activity wherein the antimicrobial property is enhanced by addition of metal salts such as zinc oxide (see [0054]). Exemplified articles include containers, bottles, jars, cans, plates and packages for food (see claim 17) (see instant claim 16).  It would have been obvious to modify form the antimicrobial polycarbonate zinc oxide articles of Takeda to take the form of an antimicrobial container, bottle, jar, can, plate or a package for food with a reasonable expectation for success
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Potentially Relevant Prior Art
Xing et al. (US 2017/0044021)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611